Case 4:19-cV-OO738-D|\/|R Document 1 Filed 02/11/19 Page 1 of 5

BARBARA STUART ROB|NSON FELED@

44366 3RD ST E LANCASTER , FEB ll 2019

CA 93535 661-236-1679 SUSA\| &`
l Y. SOON
cLEHK us D¢sTl=ucT egan

us DlSTRlcT couRT FOR THE NORTHERN NORTH D'STH*CT OF CAUFORN¢A
D¢sTRlcT 01= cALlFoRNlA
BARBARA STuART RoBleoN ) cASW 1 9 7 3 aj 1 /IYR

PLA|NT\FF

vs )coMPLAlNT oF DlschMlNATloN '/

BA¥ AREA RAP|D TRANS!T DlSTRlCT,(BART)
DEFENDANT. ) \,§\M' \1\ T\”\ & \ 01 CDU€S Jr@(j)

)

JUR|SD|CT|ON: TH|S COURT HAS SUBJECT |V|ATTER JUR|SD|CT|ON

VENUNE: BART |S DO|NG BUS|NESS |N SAN FRANC|SCO, CAL|FORN|A AND
BARBARA STUART ROB|NSON |S A RES|DENT OF CAL|FORN|A OF LOS
ANGELES V|S|T|NG THE SAN FRANC|SCO BAY W|TH A ACCESS D|SAB|L|TY
FRON| W|TH|N THE STATE OF CAL|FORN|A.

FACTS:

1. THE BART ( SAN FRANC|SCO BAY AREA RAP|D TRANS|T D|STR|CT)

DISCR|N|INATED |V|E ON THE BAS|S OF D|SAB|LITY REGARDING SERVICES.
2. BARTS SERV!CE RATE REQU|REMENTS DEN|ED |V|E, A PERSON VVITH A
D|SAB|L|TY, TO SA|V|E OR EQUAL SERVICES LEAV|NG NIE |N HARN| |S
SUFFERED MY LOSS OF |NDEPENDENCE, |NJUR‘( TO SELF ESTEEM AND
PUBLIC HUN||L|AT|ON AFTER BE|NG TOLD | CAN NOT RECE|VE MY
DISAB|L|TY SERV|CE RATE BECAUSE | HAD NO SAN FRANC|SCO

Case 4:19-cV-OO738-D|\/|R Document 1 Filed 02/11/19 Page 2 of 5

D|SAB|L|TY CARD AND REQU|RED A SAN FRANC|SCO, CAL|FORN|A
APPLICATION PROCESS TO RECE|VE D|SAB|L|TY D|SCOUNTED RATES FOR
|TS SERV|CES.

3. BARTS (AND/ OR THE AUTHOR|ZED AGENTS OF BART )D|SAB|L|TY

SERV|CE RATE REQU|REMENTS TREATED lVlE, A PERSON W|TH `A
D|SAB|L|TY, UNEQUALLY AS TO OTHERS PERSONS W|TH A D|SAB|L|TY.

4. l WAS D|SCR|M|NATED AGA|NST BASED ON D|SAB|L|TY REGARD|NG

BART SERV|CES BECAUSE BART REFUSED TO ALLOW |TS D|SAB|L|TY
D|SCOUNTS TO PERSONS WHOM WERE VIS|TORS OF SAN FRANC|SCO, CA
W|TH PROOF OF D|SAB|L|TY CARDS AND BART D|SCR|M|NATED ME ON THE
BAS|S OF D|SAB|L|TY AND I LOST MY |NDEPENDENCE, SUFFERED INJURY
TO |V|Y SELF ESTEEM AND SUFFERED PUBL|C HUM|L|AT|ON AFTER l WAS
TOLD THAT l WOULD NOT BE ABLE TO USE |TS SERV|CES BECAUSE l
COULD NOT AFFORD THE FULL PR|CE RATE REQU|REMENTS EVEN
THOUGH | RES|DED |N THE STATE OF CAL|FORN|A W|TH A LOS ANGELES
COUNTY FOR ACCESS SERV|CES. 5. Access Services is for the administration of
Access, the Americans with

Disabilities Act (ADA) mandated paratransit transportation program for Los
Ange|es County and is committed to improving the mobility on public transit of
persons with disabilities.

6. BECAUSE BARTS D|SAB|L|TY PAY RATE REQU|REMENTS TENDS TO

DENYS A PERSON W|TH A D|SAB|L|TY TO SAME OR EQUAL SERV|CES.
BARTS D|SAB|L|TY PAY RATE REQU|REMENTS TENDS TO TREAT A
PERSON W|TH A D|SAB|L|TY UNEQUALLY. l WAS UNFA|RLY TREATED,
UNEQUALLY TO OTHER PERSONS W|TH D|SAB|L|T|ES THAT WERE C|TY
OF SAN FRANC|SCO RES|DENTS BECAUSE l WAS JUST V|S|T|NG SAN
FRANC|SCO, CA, CAUSED IVIE HARM THAT RESULTED FROM THE ACTS
AND OR OM|SS|ON OF SERV|CES OF BARTS (AND/ OR THE
AUTHOR|ZED AGENTS OF BART) FOR PUBL|C TRANSPORTAT|ON
SERV|CES AND |TS REQU|REMENTS ONLY ALLOWED PERSONS W|TH A
D|SAB|L|TY W|TH A C|TY OF SAN FRANC|SCO CARD FROM ONLY THE
C|TY OF SAN FRANC|SCO D|SAB|L|TY AUTHOR|ZAT|ON, TO USE |TS

Case 4:19-cV-OO738-DI\/|R Document 1 Filed 02/11/19 Page 3 of 5

TRANSPORTAT|ON SERV|CES TO BE THE ONLY PERSO_N TO BE JUSTLY
ENR|CHED W|TH |TS D|SAB|L|TY D|SCOUNT RATE OF 60% OFF
REGULAR FARE RATE, AND SlNCE MY D|SAB|L|TY AUTHOR|ZED CARD
WAS FROM LOS ANGELES COUNTYl LOS ANGELES CALIFORNIA THE
AUTHOR|ZED AGENTS OF BART COUNTY W|LL NOT AND D|D NOT
AUTHOR|ZE NIY V|S|TOR TRANSPORTAT|ON PROOF OF D|SAB|L|TY
CARD TO EQUALLY RECE|VE THE REDUCED D|SABLED FARE FOR ME
AS A C|TY OF SAN FRANC|SCO, SAN FRANC|SCO COUNTY VlSlTOR
THAT WAS NOT GlVEN

AUTHOR|ZED BY SAN FRANC|SCO, CA. ONLY UNDER STATE AND
FEDERAL LAW OF DlSCRlM|NAT|ON, BART D|SCR|M|NATED ME ON THE
BAS|S OF D|SAB|L|TY SERV|CES V|OLAT|ON OF 504 OF THE AMER|CANS
W|TH D|SAB|L|T|ES ACT OF 1973 AND/ OR V|OLAT|ON OF T|TLE ll OF THE
AMER|CANS W|TH D|SAB|L|T|ES ACT OF 1990 UNLAWFULLY TO STATE OF
CAL|FORN|A STATUTES the Unruh Act., REGARD|NG D|SCR|M|NAT|ON
AND FEDERAL LAWS REGARD|NG D|SAB|L|TY D|SCR|M|NAT|ON |N
PUBL|C TRANSPORTAT|ONS AND SERV|CES AND WAS DEN|ED A
REASONABLE ACCOMODAT|ONS.

CAUSE OFACT|ON:

1. V|OLAT|ON OF 504 OF THE AMER|CANS W|TH D|SAB|L|T|ES ACT OF 1973
2. V|OLAT|ON OF T|TLE || 0F THE AMER|CANS W|TH D|SAB|L|T|ES ACT OF

1990.

3. V|OLAT~|ON OF T|TLE ll OF THE AMER|CANS W|TH D|SAB|L|T|ES ACT OF
1990.

4. VlOLAT|ON OF the Unruh Civi| Rights Act (Civ. Code 51) 5. Disabled
Persons Act'(Civ. Code 54.1)

DEMAND FORREL|EF

1. COMPENSATORY REL|EF
2. EXEMPLARY REL|EF

3. EMOT|ONAL D|STRESS

Case 4:19-cv-OO738-Dl\/|R Document 1 Filed 02/11/19 Page 4 of 5

4. SUFFER|NG
5. DAMAGES

6. |NJURY TO SELF ESTEEM
7. PUBL|C HU|V||L|AT|ON

8. LOSS ON |NDEPENDENCE
9. LOSS OF SELF ESTEEM
10. STATUTORY

STATEMENT OF CLA|M UPON WH|CH REL|EF CAN BE GRANTED

BART SERV|CES DEN|ED ME D|SAB|L|TY SERV|CES AND D|SAB|L|TY SERV|CE
RATES OF 60% OFF REGULAR RATES BECAUSE l WAS NOT A RES|DENT OF
THE C|TY OF SAN FRANC|SCO W|TH A C|TY OF SAN FRANC|SCO RES|DENTS
D|SAB|L|TY CARD D|SCR|M|NAT|NG lVlE ON THE BASIS OF D|SAB|L|TY
BECAUSE l WAS A OUT OF C|TY RES|DENT ONLY VlSlTlNG W|THOUT A SAN
FRANC|SCO C|TY D|SAB|L|TY CARD , BART REFUSED ME D|SAB|L|TY
SERV|CES RATES OF 60% OFF REGULAR SERV|CE RATES unlawful
Circumstances and Conditions to Person with a Disabi|ity under the Unruh Civi| Rights
Act (Civ. Code 51) and Disabled Persons Act (Civ. Code 54.1). | was harmed and
unrightfully lost my |ndependence.

ln Ca|ifornia, disabled persons can sue under two different statutes to allege disability
access claims, name|y, -the Unruh Civil Rights Act (Civ. Code 51) and Disabled Persons
Act (Civ. Code 54.1). Previous|y, Ca|ifornia courts held that plaintiffs had to prove
intentional discrimination to bring a claim under the Unruh Act whereas the Disabled
Persons Act had no "intent" requirement Although statutory damages are higher under
the Unruh Act, disabled persons more often filed suits under the Disabled Persons Act
to avoid having to prove intentional discrimination. Now, a recent change in Ca|ifornia
law will likely result in disabled persons suing under the Unruh Act, leading to higher
damages and settlements in disability access cases.

Case 4:19-cv-OO738-Dl\/|R Document 1 Filed 02/11/19 Page 5 of 5

|n a recent case, Munson v. Del Taco, lnc., the Ca|ifornia Supreme Court determined
that a plaintiff who establishes a violation of the Americans with Disabilities Act (ADA)
does not have to prove intentional discrimination in order to obtain damages under
Ca|ifornia's Unruh Act. Plaintiffs in Ca|ifornia may now recover up to three times the
amount of actual damage, but in no case less than four thousand dollars ($ 4,000), in
addition to attorney fees. The minimum statutory damages in disability access cases
will increase from $1,000 to $4,000, as disabled persons bring lawsuits under the Unruh

Act.

DAMAGES
1. |NJURY
2. PUBL|C HUIV||L|AT|ON

3. LOSS ON |NDEPENDENCE
4. LOSS OF SELF ESTEEM

5. STATUTORY DAMAGES

TEDTH| 1 ' AYOF ANUARY,
2019.

‘,.L

 

/S/BARBARA STUART ROB|NSON

